Scudder and Kehoe, JJ.
(dissenting in part). We respectfully dissent in part. In our view, Supreme Court erred in summarily denying defendants’ motion to reduce the award for future “loss of earnings and benefits” by the amount of Social Security disability benefits to which Thomas J. Young (plaintiff) may be entitled but for which he has not yet applied. Pursuant to CPLR 4545 (c), the court must consider whether “any such past or future cost or expense was or will, with reasonable certainty, be replaced or indemnified, in whole or in part, from any collateral source such as * * * social security” (emphasis supplied; see generally, Bryant v New York City Health & Hosps. Corp., 93 NY2d 592, 605-610). In our view, the statute does not require that plaintiff have applied for or currently be in receipt of such benefits in order for defendants to be entitled to an offset against a corresponding element of future damages. We note that the Court of Appeals in Bryant quoted from *927a Governor’s Program Memorandum (1985 NY Legis Ann, at 132) reciting that the statute authorizes the offset of future awards by “ ‘those sources of compensation that [would] with reasonable certainty, be available to the plaintiff in the future’ ” (Bryant v New York City Health & Hosps. Corp., supra, at 606 [emphasis supplied]). Elsewhere in its decision in Bryant, the Court of Appeals described the basic issue under the statute as whether “plaintiff has received or will receive compensation for injuries” from a collateral source (Bryant v New York City Health & Hosps. Corp., supra, at 606 [emphasis supplied]; see also, Oden v Chemung County Indus. Dev. Agency, 87 NY2d 81, 84 [noting that CPLR 4545 (c) authorizes the court to reduce plaintiffs award if any element of it “was or will be replaced, in whole or in part, from a collateral source”]). Further, the Court in Bryant rejected the argument that, “because Social Security is not provided pursuant to a ‘contract or otherwise enforceable agreement,’ the court, as a matter of law, cannot determine with the requisite ‘reasonable certainty’ that the future loss will be replaced or indemnified” (Bryant v New York City Health & Hosps. Corp., supra, at 609 [emphasis supplied]). The Court of Appeals thus suggested, in our view, that it is the vested statutory character of the benefits and the plaintiffs reasonably anticipatable entitlement thereto, and not whether the plaintiff has yet applied for such benefits or is currently in receipt of them, that is the pertinent issue under CPLR 4545 (c). Any other approach would in essence exempt a plaintiff from the consequences of his own dereliction in failing or refusing to apply for such benefits, or reward him for his guile in refraining from applying for such benefits until after he has obtained a judgment in the action. Such an approach also would defeat the Legislature’s purposes in enacting the collateral source rule, which are to implement a scheme of more “just compensation,” eliminate double recovery (past or future) for the same injury, and to stem rising defense and insurance costs {(see, Oden v Chemung County Indus. Dev. Agency, supra, at 85-88). We therefore join the majority in reversing the judgment and conditionally granting a new trial but we also would reverse the order denying defendants’ motion to reduce the award for future “loss of earnings and benefits” by the amount of social security disability benefits to which plaintiff may be entitled, and we would remit the matter to Supreme Court for a hearing to determine plaintiffs eligibility for and the amount of such benefits. (Appeal from Judgment of Supreme Court, Erie County, Glownia, J. — Damages.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.